Citation Nr: 0715274	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-37 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
residuals of low back injury with disc disease L4-L5, L5-S1, 
currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied and final claim of entitlement to 
service connection for a cervical spine disability, claimed 
as a neck injury. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1985 to June 
1989.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of October 2002 and March 2004 rating 
decisions of the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

This decision adjudicates the low back disability increased 
rating claim on its merits.  The Board reopens the cervical 
spine disability service connection claim and the appeal on 
that claim is granted only to that extent.  The reopened 
claim is remanded to the RO, via the Appeals Management 
Center in Washington, D.C., for further evidentiary 
development. 


FINDINGS OF FACT

1.  Low back injury residuals are manifested by less than 
moderate disability, and not by moderate intervertebral disc 
syndrome with recurring attacks; moderate limitation of 
motion of the lumbar spine; lumbosacral strain with evidence 
of muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; 
incapacitating episodes; neurological abnormality; or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

2.  Range of motion of the thoracolumbar spine was normal, 
albeit with some pain reported, as of late 2003, but 
decreased as of late 2004 (90 degrees for forward flexion 
with pain on extension from a flexed position; extension to 
25 degrees with slight pain; rotation (left) to 20 degrees 
without pain; rotation (right) to 15 degrees without pain; 
and lateral flexion, bilaterally, to 20 degrees, with pain).  

3.  On August 30, 1991, the RO notified the veteran of the 
August 1991 denial of service connection for neck injury 
residuals and of her appeal rights.  Appeal was not 
initiated.

4.  Evidence of record after August 1991, concerning the 
veteran's cervical spine or neck, is not cumulative or 
redundant; relates to an unestablished fact necessary to 
substantiate the claim; and raises a reasonable possibility 
of substantiating it. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of low 
back injury, to include disc disease, L4-L5, L5-S1, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2001), 5293 (2003), 5235-5243 (2006); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

2.  The August 1991 rating decision, on the issue of service 
connection for neck injury residuals, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1991).

3.  New and material evidence has been received since August 
1991, on the issue of service connection for a cervical spine 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating - Low Back Injury Residuals

Service connection has been in effect for residuals of low 
back injury, with an initial noncompensable rating, since 
April 23, 1991.  Subsequent evaluation (October 2002 rating 
decision) resulted in an increased rating, to 10 percent, 
effective May 9, 2002 (the date of filing of an informal 
increased rating claim), and the characterization of the 
disability as residuals of low back injury with disc disease 
L4-L5, L5-S1.  The present appeal arises from the October 
2002 rating decision.  

Before turning to the merits of the increased rating claim 
itself, the Board addresses a jurisdictional issue.  
Substantive appeal was due within 60 days after August 12, 
2004, which is the date on which the RO mailed the veteran a 
Statement of the Case (SOC) on the issue of increased rating 
for low back injury residuals.  38 C.F.R. § 20.302(b) (2006).  
VA received the veteran's VA Form 9 (executed on October 11, 
2004) on October 14, 2004 (Thursday).  Although the VA Form 9 
was received later than October 11, 2004 (Monday), in the 
absence of a postmark, as in this case, 38 C.F.R. § 20.305(a) 
provides that the postmark will be presumed to be 5 days 
prior to the date of receipt, excluding Saturdays, Sundays, 
and legal holidays.  Thus, the VA Form 9 is presumed timely 
by application of 38 C.F.R. § 20.305(a).  

The appeal before the Board is akin to that in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), and the primary concern is 
the current extent of the low back disability.  The low back 
disability is evaluated under hyphenated Code 5293-5292, 
under 38 C.F.R. § 4.71a (2001), and it signifies the RO's 
determination that Diagnostic Code 5293 (intervertebral disc 
syndrome) is that which is most closely analogous to the 
disability at issue, but that Diagnostic Code 5292 
(limitation of motion, lumbar spine), also is appropriate to 
evaluate the manifestations associated with the veteran's 
disability.  Having reviewed the various spine disability 
Codes in 38 C.F.R. § 4.71a (2001), the Board finds that those 
Codes most closely approximate the disability at issue.  
However, the Board also has considered the applicability of 
Diagnostic Code 5295 (2001) (lumbosacral strain), noting that 
the disability was rated under that Code before October 2002.  
   
Diagnostic Code 5293 (2001) assigned a 20 percent rating with 
evidence of moderate intervertebral disc syndrome with 
recurring attacks.  Diagnostic Code 5292 (2001) assigned a 20 
percent rating for moderate limitation of motion of the 
lumbar spine.  Diagnostic Code 5295 assigned a 20 percent 
rating for lumbosacral strain with evidence of muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.     

A regulatory revision, effective September 23, 2002 
(38 C.F.R. § 4.71a (2003)), resulted in a new Diagnostic Code 
5293 (intervertebral disc syndrome).  A 20 percent rating was 
assigned with evidence of incapacitating episodes for a total 
duration of at least two weeks but less than four weeks 
during the past year.  An "incapacitating episode" 
contemplates acute signs and symptoms of intervertebral disc 
syndrome that requires bed rest and treatment ordered by a 
physician.  Neurologic and orthopedic manifestations are 
separately evaluated.  See Notes (1), (2), and (3), 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); Note (1), Diagnostic 
Code 5243 (2006).           

Spine disability rating criteria were again revised effective 
September 26, 2003 and are found in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).  Other than evaluation 
under Diagnostic Code 5243 (intervertebral disc syndrome), a 
20 percent rating under current criteria requires evidence of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
Neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, are evaluated separately.  Under 
current Diagnostic Code 5243, a 20 percent rating may be 
assigned with incapacitating episodes for a total duration of 
at least two weeks but less than four weeks during the past 
year.  

According to precedent opinion of the VA General Counsel, 
where pertinent law or regulation is amended during pendency 
of an increased rating claim, as is the case here, the Board 
should first determine whether application of the revised 
criteria would result in impermissible retroactivity, and 
ensure that such application does not extinguish any rights 
or benefits the claimant had pre-revision.  VAOPGCPREC 7-2003 
(Nov. 19, 2003).  If the revised criteria are more favorable, 
then the implementation thereof cannot be earlier than the 
effective date of revision, as a matter of law.  See 38 
U.S.C.A. § 5110(g) (West 2002).  If the old criteria are more 
favorable, then VA can apply them, but only through the 
period up to the effective date of the revision.  Thus, the 
Board considers various criteria in effect during the appeal 
period, bearing in mind that it may apply those most 
favorable to the veteran up to the date of any revision.  

On VA medical examination in November 2004, range-of-motion 
measurements for the lumbar spine were: 90 degrees for 
forward flexion with pain on extension from a flexed 
position; extension to 25 degrees with slight pain; rotation 
(left) to 20 degrees without pain; rotation (right) to 15 
degrees without pain; and lateral flexion, bilaterally, to 20 
degrees, with pain.  On VA medical examination in October 
2003, forward flexion was to 90 degrees; extension was to 30 
degrees; lateral flexion was to 30 degrees, bilaterally.  
These measurements reflect full, normal forward flexion, 
although with some pain.  Extension, based on November 2004 
findings, is reduced by 5 degrees from normal 30 degrees, 
with slight pain, but was normal in October 2003.  Similarly, 
rotation was reduced as of November 2004 (20 and 15 degrees 
(left and right), of normal 30 degrees).  Lateral flexion was 
normal in October 2003, but somewhat decreased in November 
2004 (20 degrees, bilaterally, of normal 30 degrees).  See 
normal range-of-motion measurements shown in Plate V 
illustrations, 38 C.F.R. § 4.71a (2006).  

Based on the above, there is clinical basis to show decreased 
motion as of November 2004.  However, even if the Board were 
to consider the combined thoracolumbar range of motion based 
on the November 2004 findings (see Note (2) to Diagnostic 
Codes 5235-5243 (2006)), the combined total of 190 degrees of 
a full normal combined range of 240 degrees, is, in the 
Board's view, more closely analogous to mild, as opposed to 
moderate, limitation of motion, and therefore a 20 percent 
rating is not warranted under Diagnostic Code 5292 (2001).  
That conclusion, in the Board's view, is sound particularly 
in light of lack of support for a 20 percent rating under 
current criteria, which provide for more objective, 
quantifiable bases for various percentage ratings (e.g., 
range-of-motion measurements) as compared to 2001 criteria, 
which contemplated various percentage ratings based on more 
general, and, in the Board's view, more subjective, bases 
("mild," "moderate," "severe").   Here, even the 
November 2004 findings show normal forward flexion to 90 
degrees, well beyond the 30-60 degree range contemplated for 
a 20 percent rating under current criteria.  Also, the 
combined range of motion of 190 degrees is beyond the 120 
degrees that would support a 20 percent rating thereunder.  
Moreover, the clinical evidence does not document muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  


Further, lack of spasm associated with the lumbar disability 
was noted on October 2003 VA examination.  Moreover, in light 
of the range-of-motion measurements (particularly lateral 
spine motion) noted on examinations in October 2003 and 
November 2004, the Board does not find adequate clinical 
basis to conclude that a 20 percent rating is warranted under 
Diagnostic Code 5295 (2001).  

As noted above, "incapacitating episodes" are those deemed 
associated with intervertebral disc syndrome.  Clinical 
evidence dated from May 2002 do not document intervertebral 
disc syndrome, with recurring attacks, characterized as 
"moderate."  Therefore, a 20 percent rating is not 
warranted under Diagnostic Code 5293 (2001).  And, although 
the Board has considered the veteran's reports of chronic low 
back pain, flare-ups associated with various activities, and 
reports of intermittent periods of incapacitation during 
particularly painful flare-ups, the clinical evidence dated 
from May 2002, forward, does not document "incapacitating 
episodes" consistent with the regulatory definition of that 
term.  VA and private clinical records concerning 
neurological manifestations do not document neurological 
deficit, including bowel and bladder control problems, shown 
to be associated with the service-connected low back injury 
residuals.  Based on such negative evidence, the Board does 
not find clinical bases for a higher evaluation under 
Diagnostic Codes 5293 (2003) and 5243 (2006).            

The veteran's lumbar disc disease was characterized as 
"mild" in October 2003 (VA clinical records); and mostly 
"mild" (see November 2004 VA examination report; November 
2003 private radiology report), but also "moderate" (at L4-
5), in November 2004 (VA examination).  Degenerative changes 
are, essentially, evaluated based on functional limitation 
caused thereby, and additional rating is assigned where such 
changes are established on X-ray evidence, and if any 
resulting limitation of motion is not compensable based on 
the applicable Diagnostic Code.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, and 5242 (2006).  Here, a 
compensable rating is in effect, and the Board has considered 
various rating criteria, old and current, including those 
that are specific to range of motion, and has determined that 
the evidence does not support a higher evaluation thereunder.  
And, less-than-moderate range-of-motion measurements, which 
examination reports  indicate included consideration of 
associated factors that would adversely affect motion, like 
pain, does not more nearly approximate a higher, or 
additional evaluation under other law and regulations.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. 
App. 202 (1995)).  In this regard, the VA examiner (October 
2003) opined that the veteran might experience painful flare-
ups that could affect functioning, but reported history of 
episodes of flare-ups have been documented elsewhere in the 
record, and, again, even based on evidence of "worse" 
symptoms (as noted in November 2004), the criteria for a 
higher rating are not met.  

The Board concludes that the preponderance of the evidence is 
against a higher rating.  There is no reasonable doubt for 
resolution.  38 C.F.R. § 4.3 (2006).

II.  New and Material Evidence - Service Connection (Cervical 
Spine)

An RO decision is final and not subject to revision on the 
same factual basis unless a notice of disagreement (NOD) is 
filed within a year of the notice thereof and appeal is then 
perfected.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.200, 20.201, 20.202, 20.302, 20.1103.  If a claim of 
entitlement to service connection has been previously denied 
and that decision is final, the claim can be reopened and 
reconsidered only with new and material evidence thereon.  38 
U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

New and material evidence is existing evidence not previously 
submitted and which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  It is neither 
cumulative nor redundant, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2006).  Evidence submitted to reopen is generally 
presumed credible.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999) (per curiam).  All evidence received since the 
last final disallowance is considered.  Evans v. Brown, 
9 Vet. App. 273, 283 (1996).  

In April 1991, the veteran filed her original claim for 
service connection for, among other things, a cervical spine 
disability, claimed as a residual of in-service automobile 
accident injuries.  That claim was denied in August 1991, 
essentially on the grounds that the clinical evidence of 
record did not show pathology or abnormality specific to the 
neck associated with in-service injury.  See June 1991 VA 
compensation and pension (C&P) examination report.  An August 
30, 1991 letter notified the veteran of the rating decision 
and of her appeal rights.  The veteran did not initiate an 
appeal.      
 
Then, in May 1999, the veteran filed a statement which said, 
in pertinent part: "I wish to reopen my claim for service 
connected disability.  I wish to be rated for the neck injury 
I received in Dec 1987."  Less than a week after receipt of 
the May 1999 correspondence, the RO acknowledged receipt of 
the application for VA benefits.  Then, in July 1999, the RO 
sent the veteran a letter referring to its August 1991 denial 
and stating that she may reopen the claim "by submitting 
evidence not previously considered that would tend to support 
[her] claim."  The veteran did not, however, submit any 
evidence in response to this letter.  

Then, in September 2003, the veteran filed a statement that 
the RO construed as expression of her intent to seek the 
reopening of her neck disability claim.  In March 2004, the 
RO issued a rating decision concluding that new and material 
evidence was submitted to support reopening of the claim.  
However, it denied the reopened claim on its merits.  The 
veteran then perfected an appeal on the issue.  

Based on the foregoing, the August 1991 rating decision is 
the last final decision on the issue of service connection 
for a neck disability.  New and material evidence must have 
been received after then to enable the Board to reopen the 
claim and have jurisdiction to review the underlying service 
connection claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).

New and material evidence has been received after August 
1991.  The record since August 1991 includes recent VA C&P 
examination findings that include evidence of mild disc 
bulging at C4-5 to C6-7 with mild degenerative disc disease 
at C5-6.  Private magnetic resonance imaging (MRI) results 
dated within the last several years are consistent in this 
regard.  Evidence of present manifestation of the claimed 
disability is a criterion for service connection, and also is 
new and material because the record prior to August 1991 did 
not include clinical evidence of such manifestation.  Thus, 
having determined that new and material evidence was 
submitted, the Board reopens the claim.  The appeal is 
granted only to that extent.

The Board need not now decide whether VA complied with duties 
to notify, including notice of the "new and material 
evidence" standard and what evidence is needed to reopen (38 
C.F.R. § 3.156(a); Kent v. Nicholson, 20 Vet. App. 1 (2006)) 
or to assist, on the present "new and material evidence" 
issue.  As it is acting favorably thereon, any notice defect 
on that issue is harmless error.  See generally Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 20.1102 
(2006).

III.  Duties to Notify and Assist (Low Back Disability)

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In August 2002, before issuing the rating decision from which 
this appeal arises, VA sent the veteran a letter informing 
her that, if she identifies the sources of evidence 
concerning her claim, then VA would assist her in securing 
the missing items from those sources, but that she ultimately 
is responsible for substantiating her claim.  That letter 
informed her that a higher rating requires evidence of 
worsened disability, and in particular, evidence in the form 
of medical records, but did not discuss what the rating 
criteria require to support a higher rating.  However, that 
letter could not have discussed all governing criteria given 
that some of those criteria were revised after that letter 
was sent.  It is evident to the Board that the rating 
decision, Statement of the Case (SOC), and Supplemental SOCs 
(SSOCs) did discuss the various applicable rating criteria in 
effect during the time period pertinent to this appeal, and 
explained why the evidence does not support a higher rating.  
Also, notice was subsequently reinforced with letters sent in 
October 2003 and August 2005.  Those letters addressed the 
veteran's and VA's respective claim development 
responsibilities, and informed the veteran that she 
ultimately is responsible for substantiating her claim with 
evidence not in federal custody.  The August 2005 
correspondence informed her that she may submit any evidence 
she has if she believes it is pertinent to her claim.  The 
August 2004 SOC cited 38 C.F.R. § 3.159, from which the 
"fourth element" notice requirement is derived.     

Although VA did not provide notice consistent with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of what 
considerations govern the assignment of disability ratings 
and effective dates for degree of disability and service 
connection), the Board fails to find material prejudice 
resulted therefrom.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question not addressed by 
the AOJ, the Board must consider whether prejudice occurred); 
38 C.F.R. § 20.1102 (2006) (harmless error).  As service 
connection is in effect for low back injury residuals, the 
issue here is whether a higher rating is warranted.  Only if 
the Board were to decide that a higher rating is warranted 
would the issue of effective date for that rating become a 
material issue.  Because the Board has not so decided, there 
is no prejudice to the veteran based on lack of notice 
specifically on what considerations govern an effective date 
for a rating assignment.  

Further, after August 2005, when the last SSOC was issued, 
before which time all notice requirements (with the exception 
of the Dingess notice discussed above) had been provided, 
neither the veteran, nor her representative, identified a 
specific notice defect that would preclude a decision on the 
merits of this claim.  Neither informed VA that there exists 
additional evidence pertinent to the claim and which the 
veteran desires VA to consider before adjudicating the claim.  
Neither asked for further VA assistance in securing missing 
evidence, or inform VA that additional evidence would be 
forthcoming.  Therefore, the Board fails to find basis for 
material prejudice based on notice defect, including that due 
to timing of notice.     


VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA and private clinical records, VA 
medical examination findings, and the veteran's statements.  
Despite appropriate notice, the veteran has not identified 
sources of evidence not already of record but which she 
desires VA to review before adjudicating her appeal.  The 
Board has considered the representative's March 2007 argument 
that the November 2004 VA medical examination findings are 
inadequate for rating purposes because the "examination was 
conducted without benefit of claims file review."  The Board 
concludes, however, that this examination report is adequate 
for rating purposes.  Although the examiner did not 
explicitly state whether or not she had reviewed the 
veteran's claims file, she did note that she had reviewed the 
veteran's VA outpatient treatment records and the private 
clinical records the veteran had brought with her to the 
examination, and the examination report discusses in some 
detail relevant history, to include that of the original 
automobile accident that was the basis of the service 
connection claim.  Moreover, this appeal does not involve 
staged evaluation from the date of service connection; 
rather, as explained above, the issue is evaluation of the 
disability from 2002 forward.  Thus, by considering the VA 
treatment records and the records the veteran brought with 
her to the examination, the examiner took into account the 
veteran's relevant medical records.  Based on all of the 
foregoing, the Board concludes that the VA has met its duty 
to assist and that a decision based on the record is 
appropriate.


ORDER

An increased rating for residuals of low back injury, to 
include disc disease, L4-L5, L5-S1 is denied.

New and material evidence having been submitted, the 
previously denied and final claim for service connection for 
a cervical spine disability, claimed as a neck injury, is 
reopened.  The appeal is granted only to that extent.


REMAND

Service Connection for Cervical Spine Disability - Reopened 
Claim

Having reopened the neck disability claim, the Board has 
jurisdiction to adjudicate the reopened claim based on a 
review of the entire record.  Service connection, in essence, 
encompasses three elements: (1) in-service injury or other 
incident or manifestation therein pertinent to the disorder 
or disease for which service connection is sought; (2) 
present manifestation of the claimed disease or disorder; and 
(3) competent medical evidence on an etiological, or cause-
effect, relationship between the two.  38 C.F.R. § 3.303.  In 
addition, service connection may be had for the claimed neck 
disability, to the extent that disability is manifested in 
the form of arthritic or degenerative changes in the cervical 
spine, on a presumptive basis, if it is shown to have been 
manifested to a degree of 10 percent within one year after 
discharge.  38 C.F.R. §§ 3.307, 3.309(a).  Service connection 
also may be had with evidence that a service-connected 
disability is the cause of another, nonservice-connected 
disability (secondary service connection).  38 C.F.R. § 3.310 
(2006).  

There is no dispute that the veteran suffered multiple 
injuries in an automobile accident in service.  The service 
medical records amply document treatment for those injuries, 
and service connection is in effect for several disabilities 
attributed to such injury, including residuals of fracture of 
the left tibia and fibula, left foot and great toe, and the 
low back disability addressed in Section I, above.  As stated 
above in Section II, recent clinical evidence of 
manifestation of a cervical spine disability also is of 
record.  The appeal, then, turns on whether the record 
supports a conclusion that there is an etiological link 
between in-service injury and present cervical spine 
disability, given that the current record does not support 
presumptive service connection without evidence of 
manifestation of arthritic changes in the cervical spine 
within one year after discharge in June 1989.  To date, the 
veteran's sole theory in pursuing service connection has been 
based on direct cause-effect relationship between a 1987 
accident and claimed neck disability, and the case has been 
adjudicated below on that theory of entitlement.

However, in argument submitted in March 2007, the 
representative, on the veteran's behalf, initially raised the 
issue of secondary service connection.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995).  Although not 
explicitly stated, the representative seems to be asserting 
that the neck disability may be associated with the service-
connected low back disability.    

The Board declines to now decide the reopened neck disability 
claim only on direct and presumptive bases in light of the 
March 2007 argument.  Doing so would amount to piecemeal 
adjudication that is contrary to the interests of judicial 
economy and pertinent law.  See Roebuck v. Nicholson, 20 Vet. 
App. 307 (2006), wherein the U.S. Court of Appeals for 
Veterans Claims concluded that alternative theories of 
entitlement (to include various theories as to etiology) to 
the same benefit (here, service connection for cervical spine 
disability) do not constitute separate claims, but rather, 
are encompassed within a single claim.  Therefore, 
evidentiary development designed to address the secondary 
service connection theory raised in March 2007, is warranted, 
before the claim is adjudicated in a single appellate 
decision.

Accordingly, the reopened claim is REMANDED for the following 
actions:

1.  Provide the veteran the notice 
required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Schedule the veteran for an 
examination.  Ensure that the veteran's 
claims file is made available to the 
examiner; the examiner should indicate in 
the examination report that the claims 
folder was reviewed.  For each diagnosis 
involving the veteran's neck, the examiner 
should state whether it is at least as 
likely as not (by a probability of 50 
percent), more likely than not (by a 
probability higher than 50 percent), or 
less likely than not (by a probability 
lower than 50 percent) that it is 
etiologically related to active duty, to 
include, specifically, the 1987 automobile 
accident.  The examiner should also note 
the veteran's service-connected 
disabilities, and in particular, the low 
back injury residuals, and opine whether 
it is at least as likely as not that any 
neck disability is etiologically related, 
in whole or in part, to any service-
connected disability.  If the examiner is 
of the opinion that part of the neck 
disability is related to another service-
connected disability, the examiner should 
specify the part of the neck disability 
that is so related.

3.  After completing the above, 
readjudicate the reopened claim based on a 
review of the entire record.  If the 
benefit sought remains denied, then issue 
an updated Supplemental Statement of the 
Case and afford the veteran and her 
representative an opportunity to respond 
to it.  Then, if in order, return the 
appeal to the Board for further review.

The veteran is advised that the failure to report for a VA 
medical examination, if scheduled, could result in a denial 
of her claim unless good cause is shown.  38 C.F.R. § 3.655 
(2006).  She has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


